Citation Nr: 1524546	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, from October 2001 to May 2002, from December 2003 to March 2005, from October 2006 to February 2008, and from July 2009 to October 2010, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  
 
In January 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset in service. 

2.  The Veteran's tinnitus had its onset in service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sleep Apnea

The Veteran separated from service in October 2010, and he filed a claim for sleep apnea at the time of his separation.  He was provided a VA general medical examination in February 2011, where he reported that he snored at night, which disturbed the sleep of his spouse, who noticed periods of apnea.  The Veteran also reported constantly feeling tired the next day.  The VA examiner determined that a sleep study was needed.  However, the order for the sleep study was never acted upon, and when the Veteran inquired about his upcoming sleep study during his next VA appointment, his doctor put in a second order for the sleep study.  The study was finally conducted in June 2012, and severe obstructive sleep apnea was diagnosed.  

In a March 2012 letter, a fellow service-member, D.A., reported that he had shared the same living quarters with the Veteran while stationed in Kuwait from October 2009 to March 2010.  D.A. stated that the Veteran snored very loudly, which caused him to wear earplugs.  D.A. also reported that the Veteran seemed to have an awkward sleep pattern, and noticed several times when he would wake and gasp or cough and then fall back to sleep. 

In an April 2013 letter, the Veteran's former superior, SFC R.S., reported that the Veteran had been under his leadership for over four years, and during that time he witnessed the Veteran's excessively loud snoring and gasping while sleeping.  He also stated that due to the complaints from other soldiers regarding the Veteran's loud snoring, he would separate the Veteran's sleep quarters from the rest of the unit when operational conditions permitted.   
.
In essence, the evidence shows that the Veteran filed his service connection claim immediately upon separation from service, and that due to an administrative oversight, his first sleep study was delayed until June 2012, at which time severe obstructive sleep apnea was diagnosed.  The Veteran has submitted competent and credible evidence from his former superior and his fellow service-member, both of whom testified as to witnessing the Veteran's excessively loud snoring, gasping, and coughing in his sleep during his last deployment.  Given that there is persuasive lay testimony demonstrating that the Veteran's sleep apnea symptoms occurred in service, and given that the Veteran filed his claim immediately upon his discharge and was diagnosed with sleep apnea at the first available opportunity for a sleep study, the Board finds that the Veteran's condition had its onset in service.  Service connection for sleep apnea is therefore warranted.   


Tinnitus

The Veteran seeks service connection for tinnitus.  He filed a claim for this condition immediately upon separation from service.  At a February 2011 VA audiologic examination, the Veteran reported that he first noticed ringing in his ears approximately one year prior when he was stationed in Kuwait.  He reported noise exposure in service, including from improvised explosive devices, mortars, gunfire, small arms fire, grenade launchers, and large transportation vehicles.  He also reported noise exposure from C130 aircraft, jet engines, and controlled detonations occurring approximately once per week.  His service personnel records, including his deployment records, are consistent with his reports of noise exposure.  

According to the February 2011 VA audiologic examination report, the examiner diagnosed tinnitus, but opined that it was not related to service because no hearing loss was incurred as a result of military service.  The logic of this opinion is flawed and, as discussed below, the hearing loss claim must be remanded for further development.  

Nevertheless, the evidence reflects that the Veteran was exposed to significant noise exposure in service, and he presented competent and credible testimony as to experiencing ringing in his ears - a symptom capable of lay observation - during his deployment in Kuwait, with continuing symptoms since that time.  Therefore, the Board finds that the Veteran's diagnosed tinnitus had its onset in service, and service connection is warranted.              


ORDER

Service connection for sleep apnea is granted. 

Service connection for tinnitus is granted. 



REMAND

Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral hearing loss immediately upon his separation from service.  At a February 2011 VA audiologic examination, the Veteran reported that he first noticed hearing loss approximately one year prior when he was stationed in Kuwait.  He reported noise exposure in service, including from improvised explosive devices, mortars, gunfire, small arms fire, grenade launchers, and large transportation vehicles.  He also reported noise exposure from C130 aircraft, jet engines, and controlled detonations occurring approximately once per week.  His service personnel records, including his deployment records, are consistent with his reports of noise exposure.  

The Board notes that a hearing loss disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was previously denied service connection on the basis that a current disability was not shown from the audiometric testing.  However, at the Veteran's January 2015 Board hearing, he testified that his hearing had worsened since the last VA examination that had been conducted in February 2011, four years ago.  Since the Veteran has reported that his hearing has worsened, a new evaluation is needed to determine whether he now meets the criteria for a hearing loss disability as defined by VA regulation.


Left Knee Disability

The Veteran seeks service connection for a left knee disability.  He has reported that he injured his left knee during physical training in February 2002.  His former superior, NCOIC D.S., wrote a letter in June 2012 stating that he recalled the Veteran's injury to his left knee during physical training, and remembered seeing the Veteran with a distinct limp, at which time he sent the Veteran to a local urgent care facility for medical treatment.  D.S. also recalled that the Veteran had worn a knee brace for the remainder of the deployment.  

During a VA general medical examination in February 2011, X-rays showed no joint effusion or significant arthritic process.  At that time, the examiner diagnosed left knee strain.  However, recent MRI results from April 2015 reflect minimal knee joint effusion and minimal thickening of the articular cartilage.  During the Veteran's Board hearing in January 2015, he testified that he took medication for his left knee condition, and had undergone continuous treatment for it.  His representative asserted that the February 2011 VA examiner had not given the diagnosis of what the Veteran was actually being treated for. 

In light of the additional testimony from the Veteran and the recent MRI report findings, a new VA examination is needed to assess the nature of any current left knee disability and to determine whether any diagnosed left knee condition is related to service or to any injury in service, to include the physical training injury that occurred while on active duty in February 2002.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  
       
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Invite the Veteran to submit any additional medical records, or other clinical or lay evidence, which lies within his own possession or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature and etiology of any current disabilities on appeal.  The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, schedule the Veteran for a VA audiologic examination by an appropriate professional.  The examiner should review the claims file in conjunction with the examination.  All necessary testing should be conducted, and all findings reported in detail.

In forming an opinion as to whether it is at least as likely as not that any current hearing loss disability is related to service, the examiner should address the Veteran's competent and credible reports of noise exposure in service, including from: improvised explosive devices, mortars, gunfire, small arms fire, grenade launchers, large transportation vehicles, C130 aircraft, jet engines, and controlled detonations. 

4.  Then, schedule the Veteran for a VA knee examination with an appropriate medical professional to address his claimed left knee condition.  

The examiner should review the Veteran's claims file in conjunction with the examination, and all findings should be reported in detail. 

First, the examiner should describe any left knee disabilities that are present on examination.  For each diagnosis provided, he or she should give an opinion as to whether it is at least as likely as not that the disability had its onset in service or is otherwise related to service or to any incident of service origin. 

In making these determinations, the examiner should address the following:

* The Veteran's competent and credible January 2015 Board hearing testimony in which he reported that he injured his left knee during physical training in February 2002 

* The competent and credible report from the Veteran's former superior, NCOIC D.S., stating that he recalled the Veteran's injury to his left knee during physical training in 2002, and remembered seeing the Veteran with a distinct limp, at which time he sent the Veteran to a local urgent care facility for medical treatment.  D.S. also recalled that the Veteran had worn a knee brace for the remainder of the deployment.

* April 2015 MRI report reflecting minimal knee joint effusion and minimal thickening of the articular cartilage. 

The examiner should provide an explanation for any opinion expressed, and should address any in-service and post-service left knee symptoms reported by the Veteran. 
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and, after providing them an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


